Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant appears to admit (on page 19) KWIK discloses the UE monitors PDCCH candidates in one or more monitoring occasions according to corresponding search space configurations (i.e. there are multiple search space configurations) and receiving an indication of combinations of LBT bandwidths for monitoring occasions.  Applicant then asserts KWIK does not disclose receiving an indication of LBT bandwidths for a plurality of DL monitoring occasions and a plurality of search space configurations.  This argument isn’t clear because Applicants appear to admit KWIK discloses there are multiple search space configurations and the indication for combinations of LBT bandwidths for monitoring occasions.			Applicant then argues over HAJIR, stating HAJIR discloses different sub-band combinations for different monitoring occasions but not for different search space configurations.  Applicant then states neither reference discloses the amended limitations, where a first search space configuration includes first LBT bandwidth combination for first DL monitoring occasions and second search space configuration includes second LBT combination for second DL monitoring occasion that is different from the first.  	In response, new amendments would require further search and consideration.  See US 2019/0342777, Para [0035] states a plurality of search space configurations can cover different bandwidths, such as first SS configuration for first bandwidth and second SS configuration for second bandwidth.  Also see US 2018/0184410, Para [0078] states a search space configuration can include multiple control resource sets, where the control resource sets may be discontiguous in frequency.  Therefore a search space configuration can indicate monitoring occasions in different combinations of bandwidths.  Kwak discloses a UE monitors PDCCH candidates in one or more configured monitoring occasions according to the search space configuration, Para [0077] and the search space configuration can include monitoring occasions in non-contiguous frequencies (i.e. different bandwidth combinations are possible for each search space).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461